Citation Nr: 1543283	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 1, 2007 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora
INTRODUCTION

The Veteran had active duty service from February 1979 to June 1979, and from February 2003 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 2013 rating decision in which the RO, inter alia, denied the Veteran's claim for an earlier effective date for the award of service connection for PTSD.  In April 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO later that month.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board notes that additional evidence, to include a July 2015 VA foot Disability Benefit Questionnaire (DBQ) report, was added to the record subsequent to the August 2013 SOC.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  However, such a waiver is not necessary as such documents were not relevant to the claim decided herein.  See 38 C.F.R. § 20.1304 (2015). 

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.





FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO awarded service connection for PTSD, effective October 1, 2007.  Although notified of the decision, and of his appellate rights, the Veteran did not appeal any aspect of the August 2008 rating decision, and no pertinent exception to finality applies. 

2.  In a January 2013 Statement in Support of Claim, the Veteran alleged that he was entitled to an effective date earlier than October 2007 for the award of service connection for PTSD.


CONCLUSION OF LAW

As the Veteran's claim for an effective date earlier than October 1, 2007 for the award of service connection for PTSD is a freestanding claim over which the Board has no jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R.   § 3.400(r). 

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R.       § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A.        § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201. 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.   See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

The basic facts pertinent to this appeal are not in dispute.  The claims file reflects that the Veteran filed a claim for service connection for PTSD on October 1, 2007 and that the RO granted this claim in an August 2008 rating decision, effective October 1, 2007.  Through correspondence dated in August 2008, the RO notified the Veteran of the award, furnishing him with a copy of the rating decision decision, and a VA Form 4107 explaining his rights to appeal.  The Veteran did not appeal any aspect of the August 2008 rating decision, to include the initial rating assigned, or the effective date of the award.  In January 2013, the RO received correspondence from the Veteran in which he alleged entitlement to an earlier effective date for the award of service connection for this disability.

In Rudd v. Nicholson, 20 Vet. App, 296 (2006), it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet. App. at 300.   If an RO decision assigning an effective date has become final, a claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error in a prior decision. See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) (en banc) (same). 

In this case, as no aspect of the RO's August 2008 rating decision awarding service connection for PTSD was appealed, that decision-and all of its components, to include the effective date of the award-is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits any subsequently-received claim for an earlier effective date for the award of service connection for PTSD.  

The Board notes the argument of the Veteran suggesting that hr was unable to file a NOD to the August 2008 rating decision due to not being emotionally well and that he did not understand the terminology in the letter that VA sent him approving the medical condition.  Such assertion generally appears to raise the question of whether the doctrine of equitable tolling should be considered.   The Veteran seems to generally imply that he was not competent to pursue his claim at that time due to his psychiatric disorder, and thus he should not have been expected to file a NOD with the August 2008 rating decision.

The doctrine of equitable tolling has been a matter of controversy and flux in VA benefits law.  See generally Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009) (overturning a prior holding in Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006) which held that a timely filing of a Substantive Appeal is subject to equitable tolling); Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007) (holding that federal courts could not create equitable exceptions to jurisdictional requirements).

Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period. Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).   If shown, the "clock stops" and the requested period is not counted against the time-period for filing.   Id.

In the present case, the Veteran essentially claims that he was unable to file a NOD to the August 2008 rating decision as he was emotionally disturbed and did not understand how to file an appeal.  Significantly, the Veteran has not argued that he was unable to file a NOD following the August 2008 rating decision that ultimately awarded service connection and assigned the effective date.  The doctrine of equitable tolling, however, is not applicable to this case.  Equitable tolling applies to a delay in filing a NOD, not the lack of filing of such a document. 

Even, assuming, arguendo, the doctrine of equitable tolling is potentially applicable to a case, such as this one, in which no NOD was filed, the Board finds that, here, there would be no basis in fact to apply equitable tolling.

The August 2008 rating decision was mailed to the Veteran on August 22, 2008 (per the date on the notice letter).  The Veteran testified during his April 2015 hearing that he did receive this letter.  However, aside from the fact that Veteran did not express disagreement following the presumed receipt of notice in the August 2008 rating decision, he has not demonstrated due diligence in pursuing his service connection claim at that time.  He did not file another claim for benefits until January 2013, which is the current claim for an earlier effective date.  While the Veteran has asserted that he did not understand how to appeal the August 2008 rating decision, he was provided a copy of his appellate rights which provided such guidance.  Further, there is no indication that the Veteran took any action in an attempt to appeal this rating decision, to include contacting the RO or his representative for further guidance.

The Board again points out, as mentioned above, that the finality of the August 2008 rating decision could be vitiated by a finding of clear and unmistakable error (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed.Cir. 1998).  A claim of CUE requires not only some degree of specificity as to what the alleged error is, but also-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  No such claim has been raised here.

Accordingly, dismissal of the claim for an effective date earlier than October 1, 2007, for the award of service connection for PTSD is appropriate.  Given the finality of the August 2008 rating decision, and the fact that no pertinent exception to finality-in particular, CUE-applies, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.


ORDER

The claim for an effective date earlier than October 1, 2007, for the award of service connection for PTSD is dismissed. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


